10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 2118-cv-01119-JLR Document19-1 Filed 10/17/18 Page 2 of 3

The Honorable J ames L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

TSURT, LLC,
Plaintiff,
v.

VARIOUS JOHN DOES, VARIOUS JANE
DOES AND XYZ COMPANY,

Defendants.

 

 

NO. 2118-cv-1119 JLR

H*RQPQ'SE-B] ORDER GRANTING
RELEASE OF CASH BOND AND
DISPOSITION OF SEIZED
MERCHANDISE

Plaintiff TSURT, LLC ("Plaintiff"), having moved for an order to return the previously

posted cash bond and to dispose of previously seized merchandise, and no defendants having

appeared by answer or otherwise, and good cause appearing,

IT IS HEREBY

ORDERED, that the Cash Bond posted by PlaintifF s counsel in the amount of Five

Thousand Dollars ($5,000) along With accrued interest (if any) and less fees (if any), shall be and

hereby is exonerated, and shall be released to counsel for the Plaintiff as set forth below, and it

is further

Order Granting Release of Cash Bond etc. ~ l
No. 2:18`-cv-1119 JLR

SAVITT BRUCE & WILLEY LLP
1425 Fourth Av'enue Sulte 800
Seattle, Washington 98101-2272
(206) 749-0500

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27'

 

 

Case 2118-c\/-01119-.JLR Document 19-1 Filed 10/17/18 Page 3 of 3

ORDERED, that the Clerk of the Court shall send the released Cash Bond to Plaintift’s
counsel in the form of a check made payable as follows: TSURT, LLC, c/o Cara Burns, Hicl<s,
l\/Iirns, Kaplan & Burns, 28202 Cabot Road, Suite 300, Laguna Niguel, CA 92677; and it is
further

ORDERED, that Plaintiff is authorized to destroy or otherwise dispose of all previously
Seized infringing merchandise v w

IT Is so oRl)EREn. QV` g` M
Dated: Oc\»shm \"| 2018 `

THE HdNORABLE JAMES L. ROBART
UNITED STATES DISTRICT JUDGE "

 

Presented By:

SAVITT BRUCE & WILLEY LLP
By: /S/ James P. Savitt
/s/ Michele L. Stephen
James P. Savitt, WSBA #16847
Michele L. Stephen, WSBA #39458
1425 Fourth Avenue, Suite 800
Seattle, Washington 98101-2272
Tel: (206) 749-0500/ Fax: (206) 749-0600

Email: jsavitt@sbwllp.corn
Ernail: mstephenga/;sbwllp.com

HICKs, MlMs, KAPLAN & BURNs

By: /s/ Cara R Burns

Cara R. Burns (PFO Hac Vice)

28202 Cabot Rd, Suite 300

Laguna Niguel, Califomia 92677

Tel: (310)314-1721/Fax: (310)314-1725
Email: cburns@hmkblavvyers.corn

 

Attorneys for TSURT, LLC

Order Granting Release of Cash Bond etc. - 2 SAVITT BRUCE & WILLEY LLP
NO. 2118-0\/-11 19 JLR 1425 Fourth Avenue Suite 800
Seattle, Washington 98101-2272
(206) 749~0500

 

 

 

